NUMBER 13-18-00614-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ELOY HERACLIO ALCALA,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 332nd District Court
                         of Hidalgo County, Texas.



                         ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      This cause is currently before the Court on appellant's third motion for extension of

time to file the brief and motion to abate appeal. The reporter’s record was filed on May

6, 2019, and appellant’s brief was originally due to be filed thirty days thereafter. See

TEX. R. APP. P. 38.6(a). On September 11, 2019, this Court granted appellant’s second
motion for extension of time to file the brief and ordered counsel to file the brief on or

before November 3, 2019. Counsel’s third motion for extension of time to file the brief

advises this Court that videos in the form of DVDs or CDs are not included in the record

and are necessary for appellant’s arguments in the brief. Counsel requests a 60-day

extension of time to file the brief to allow time for the record to be supplemented.

       When a relevant item has been omitted from the reporter’s record, any party may

by letter direct the trial court clerk to prepare, certify, and file in the appellate court a

supplemental reporter’s record containing the omitted items. See TEX. R. APP. P. 34.6(d).

Counsel indicates she has already requested a supplemental record.              Accordingly,

appellant’s motion to abate this appeal is GRANTED and counsel’s third motion for

extension of time to file the brief is GRANTED until January 2, 2020.

       This appeal will be reinstated upon receipt of the supplemental reporter record and

upon further order of this Court.

       IT IS SO ORDERED.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of November, 2019.




                                             2